IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CROWLEY'S CONCRETE, INC.              NOT FINAL UNTIL TIME EXPIRES TO
and KELLY MALONE,                     FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellants,
                                      CASE NO. 1D14-1116
v.

EDWARD GATHERCOLE,

      Appellee.

_____________________________/

Opinion filed May 27, 2015.

An appeal from the Circuit Court for Duval County.
Harvey L. Jay, III, Judge.

Rhonda B. Boggess and Gina P. Grimsley, Jacksonville, for Appellants.

John S. Mills and Andrew D. Manko, The Mills Firm, P.A., Tallahassee, for
Appellee.




PER CURIAM.

      We affirm the trial court’s judgment on all issues raised in the appeal

and the cross-appeal, without discussion.
      Appellee’s motion for appellate attorney’s fees is granted, conditioned

upon the trial court’s determination that the actual proposals for settlement

to each defendant complied with the requirements of section 768.79, Florida

Statutes, and rule 1.442, Florida Rules of Civil Procedure. The trial court is

the appropriate forum for the presentation of any argument regarding the

propriety of the proposals and the monetary values of the proposals as

compared to the judgment obtained. Accordingly, the case is remanded for

determination of Appellee’s appellate attorney’s fees, as conditioned. See

Rudolph v. Gray, Harris & Robinson, P.A., 901 So. 2d 423 (Fla. 5th DCA

2005).

MARSTILLER and SWANSON, JJ., and CALOCA-JOHNSON, DAWN,
ASSOCIATE JUDGE, CONCUR.




                                         2